       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                   -v.-                             15 Cr. 457 (KPF)

BRANDON LISI,                                    OPINION AND ORDER

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      In 2017, Brandon Lisi was sentenced by this Court principally to 38

months’ imprisonment for his orchestration of and participation in a scheme

that defrauded four separate individuals of approximately $1.5 million.

Notably, Lisi’s engagement in the charged scheme took place while he was

already facing two indictments in this District and one in New York State court

for entirely separate fraudulent schemes, for which he was ultimately

sentenced to 78 months’ imprisonment by the Honorable Naomi Reice

Buchwald and one to three years’ imprisonment by the Honorable William J.

Condon. Lisi has now been incarcerated for a bit less than six years, and is

due to be released on September 12, 2022.

      At least as far back as 2012, Lisi has urged courts to grant him special

accommodations and leniency due to his mother, Charlotte Lisi’s, health

conditions. More recently, the Court has received numerous letters and

submissions from Lisi regarding his mother’s deteriorating health, including an

Emergency Motion for Immediate Release for Bail Pending Appeal, which the

Court denied on January 27, 2020. The Court now considers Lisi’s Motion for

Compassionate Release (the “Motion”), which he brings pro se pursuant to 18
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 2 of 15



U.S.C. § 3582(c)(1)(A). Lisi urges the Court to grant his Motion and reduce his

sentence to time served based on his mother’s poor health; his own health

issues; and his good behavior while incarcerated. The Government broadly

opposes Lisi’s Motion. For the reasons set forth in the remainder of this

Opinion, Lisi’s Motion is denied.

                                     BACKGROUND 1

      In July 2009, Brandon Lisi was indicted on charges of grand larceny in

the first and second degrees by the New York State Supreme Court, Suffolk

County. People v. Lisi, Ind. No. 01709D-2009. The charges stemmed from

Lisi’s participation in a wide-ranging scheme to induce lenders to make loans

for certain real estate properties on Long Island. (PSR ¶ 52). 2

      That year saw Lisi indicted twice more, both times federally. Lisi was

originally indicted in this District on October 5, 2009, for conspiring to commit

wire fraud and bank fraud in United States v. LaRochelle, No. 09 Cr. 948 (NRB).

(Gov’t Opp. 2). Similar to the conduct underlying the Suffolk County




1     The Court draws its background facts principally from the Government’s response to
      the Motion (“Gov’t Opp.” (Dkt. #216)), due to the Government’s comprehensive account
      of Lisi’s prior criminal conduct, and from the Presentence Investigation Report prepared
      in this case (“PSR” (Dkt. #101)). The Court also takes under consideration the copious
      documents that Lisi has provided to the Court, including the Motion (Dkt. #200); his
      Declaration in Support of His Motion for Compassionate Release (“Lisi Decl.” (Dkt.
      #206)); a supporting letter from Vito A. Palmieri, Esq. (Dkt. #204); a sealed letter from
      Lisi’s mother (Dkt. #203); and a voluminous submission received by mail that the Court
      has sealed due to the sensitive medical information enclosed (Dkt. #217).
2     Lisi pleaded guilty to the charges on July 29, 2011, and was sentenced by Judge
      Condon to an indeterminate term of one to three years’ imprisonment on June 18,
      2014. (PSR ¶ 52). The Court understands from exhibits to Lisi’s habeas petition, filed
      in the United States District Court for the Eastern District of New York pursuant to 28
      U.S.C. § 2254, that Lisi appealed, unsuccessfully, from his state-court conviction. See
      Lisi v. People of the State of New York, No. 18 Civ. 6375 (JMA) (E.D.N.Y. Nov. 8, 2018).

                                              2
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 3 of 15



indictment, Lisi was alleged to have prepared sales contracts and procured

straw buyers as part of a scheme to induce lenders to make loans for certain

residential properties in New York City and on Long Island. (Id.). In December

2009, Lisi was separately indicted for conspiracy to commit bank and wire

fraud, as well as the substantive offenses of bank and wire fraud, in United

States v. Dente, No. 09 Cr. 1188 (LTS). Lisi was alleged to have held himself

out as an attorney, when he was not in fact admitted to practice law in the

State of New York, and along with his co-conspirators to have obtained

numerous home mortgage loans under false pretenses, with a total face value

of over $7.4 million. (Id.). Lisi himself was alleged to have misappropriated

approximately $1.28 million through a fraudulently obtained refinancing loan

on a property in Manhasset, New York. (Id.).

      On April 19, 2013, Lisi pleaded guilty before Judge Buchwald to Count

One of the two federal indictments, which for both was conspiracy to commit

bank and wire fraud. (Gov’t Opp. 3). Lisi later sought to vacate this guilty

plea, but Judge Buchwald denied the motion and subsequently sentenced him

to 78 months’ imprisonment, at the low end of the applicable range under the

United States Sentencing Guidelines (“U.S.S.G.” or “Sentencing Guidelines”).

(Id.). 3 At sentencing, Judge Buchwald noted both Lisi’s “shameful reliance” on

his mother’s health condition 4 and the fact that Lisi had not “truly recognized


3     Judge Buchwald’s decision denying Lisi’s motion to vacate contains a detailed summary
      of the procedural history of that case. (See 09 Cr. 948 Dkt. #306).
4     Among other things, Judge Buchwald recalled an episode in April 2012 when Lisi
      brought his ailing mother to a pretrial conference, against medical advice and all


                                              3
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 4 of 15



the wrongfulness of his conduct.” (Id. at 4; see also 09 Cr. 948 Dkt. #311

(transcript of sentencing)). Despite having pleaded guilty pursuant to a plea

agreement containing an appellate waiver, Lisi appealed from his conviction

and sentence. (Gov’t Opp. 5; see also 09 Cr. 948 Dkt. #309 (notice of appeal),

344 (Second Circuit mandate affirming Judge Buchwald’s denial of Lisi’s

motion to withdraw his guilty plea and dismissing Lisi’s sentencing challenges

as barred by his appellate waiver)).

      Separate and apart from the offenses for which he was thrice charged in

2009, Lisi engaged in a fourth fraudulent scheme alongside Katerina

Arvanitakis from approximately 2010 to 2014. (Gov’t Opp. 5). This scheme

resulted in the loss of approximately $1.5 million to four separate victims, one

of whom was a widow with two children. (Id. at 5-6). Importantly, Lisi began

engaging in this fraudulent scheme while he was on bail for the three above-

described indictments, and, indeed, even past his guilty pleas to those

indictments. (Id. at 2, 5). Lisi was indicted for this later conduct on July 20,

2015 (Dkt. #1), and pleaded guilty before this Court on April 3, 2017, pursuant

to a plea agreement with the Government (Minute Entry for April 3, 2017).

      Although the plea agreement stipulated that the applicable Sentencing

Guidelines range was 51 to 63 months’ imprisonment, the Court sentenced Lisi

to only 38 months’ imprisonment, which term it ordered to run consecutively to



      common sense, in order to demonstrate Mrs. Lisi’s dependence on him: “You should be
      ashamed of your shameless reliance on your mother’s health condition when at the
      same time you dragged her into court for no reason other than an obvious ploy to
      appeal to the Court’s sympathy.” (09 Cr. 948 Dkt. #311 at 27).

                                           4
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 5 of 15



his sentence from Judge Buchwald. (Gov’t Opp. 7). In imposing its below-

Guidelines sentence, the Court carefully balanced the sentencing factors

contained in 18 U.S.C. § 3553(a). While the Court noted Lisi’s record of good

behavior in prison and his concerns for his mother’s health, the Court also

emphasized the egregiousness of Lisi’s conduct. (Id. at 7-8). The Court settled

on a below-Guidelines sentence due to Lisi’s progress, good deeds, and “the

hope that he reenters society and is, again, a productive citizen.” (Id. at 8).

Despite again entering a guilty plea pursuant to a plea agreement with an

appellate waiver, Lisi has filed an appeal from his conviction and sentence in

this case. (Id.; Dkt. #124 (notice of appeal)).

                                   DISCUSSION

A.    Applicable Law

      Lisi brings his Motion pursuant to 18 U.S.C. § 3582(c)(1)(A), which was

amended by Congress as part of the First Step Act. See First Step Act of 2018,

Pub. L. No. 115-391, § 603, 132 Stat. 5194, 5239 (2018). Section 3582(c)(1)(A)

permits a defendant to bring a motion for a reduction in the term of his

imprisonment, inter alia, after “the lapse of 30 days from the receipt of” a

request by the warden to bring the same motion on the defendant’s behalf.

Upon such a motion, the court may “reduce the term of imprisonment” if it

finds that “extraordinary and compelling reasons warrant such a reduction …

and that such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).




                                         5
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 6 of 15



      The relevant policy statement is found in U.S.S.G. § 1B1.13, which states

in pertinent part that

             [T]he court may reduce the term of imprisonment if …
             the court determines that [e]xtraordinary and
             compelling reasons warrant the reduction; … [t]he
             defendant is not a danger to the safety of any other
             person or to the community, as provided in 18 U.S.C.
             § 3142(g); and [t]he reduction is consistent with this
             policy statement.

U.S.S.G. § 1B1.13(1)(A), (2), and (3). Additionally, the court must “consider[]

the factors set forth in section 3553(a) to the extent that they are applicable.”

18 U.S.C. § 3582(c)(1)(A). “The defendant has the burden to show he is entitled

to a sentence reduction.” United States v. Ebbers, No. 02 Cr. 1144-3 (VEC),

2020 WL 91399, at *4 (S.D.N.Y. Jan. 8, 2020) (citing United States v. Butler,

970 F.2d 1017, 1026 (2d Cir. 1992)).

B.    Analysis 5

      1.     There Arguably Exist Extraordinary and Compelling Reasons
             for Reduction

      As a preliminary matter, the Government does not assert that Lisi

remains “a danger to the safety of any other person or to the community.”

U.S.S.G. § 1B1.13(2). Therefore, the Court will focus its analysis on whether

Lisi has met his burden of showing that extraordinary and compelling reasons

warrant the requested reduction in his sentence. With a measure of




5     The Government does not contest that Lisi’s Motion is procedurally proper, and
      therefore the Court will directly address the merits of the Motion instead of focusing on
      18 U.S.C. § 3582(c)(1)(A)’s procedural requirements.

                                              6
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 7 of 15



trepidation, given the many times Lisi has cried wolf in the past, the Court

finds that he has.

       The commentary to § 1B1.13 of the Sentencing Guidelines provides an

enumerated, defined set of categories of extraordinary and compelling reasons.

U.S.S.G. § 1B1.13, cmt. n.1. Relevantly, these include the medical condition of

the defendant and family circumstances, as well as a catch-all category that

allows the Director of the Bureau of Prisons (“BOP”) to determine if “there

exists in the defendant’s case an extraordinary and compelling reason other

than, or in combination with” the enumerated categories. Id., cmt. n.1(A), (C),

(D).

       The Court acknowledges the existence of a dispute as to whether, despite

the First Step Act removing the BOP as the necessary intermediary between a

defendant and the court, the Court must still defer to the BOP’s determination

of what qualifies as an “extraordinary and compelling reason” for this catch-all

category. See United States v. Rivernider, No. 10 Cr. 222 (RNC), 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020) (comparing cases in which courts have

determined that the BOP remains the gatekeeper of the catch-all category with

cases finding that the courts now make that determination). However, the

Court finds that the majority of district courts to consider the question have

found that the amendments made to 18 U.S.C. § 3582(c)(1)(A) grant this Court

the same discretion as that previously give to the BOP Director, and therefore

the Court may independently evaluate whether Lisi has raised an extraordinary

and compelling reason for compassionate release. See, e.g., id.; Ebbers, 2020

                                        7
        Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 8 of 15



WL 91399, at *4 n.6; United States v. Brown, 411 F. Supp. 3d 446, 451 (S.D.

Iowa 2019); United States v. Bucci, 409 F. Supp. 3d 1, 2 (D. Mass. 2019). With

that said, “§ 1B1.13’s descriptions of ‘extraordinary and compelling reasons’

remain current,” Ebbers, 2020 WL 91399, at *4, and “[t]he standards for

considering the motion remain helpful as guidance to courts which hear these

motions without the BOP as an intermediary,” United States v. Zullo, No. 09 Cr.

0064-02 (GWC), 2019 WL 7562406, at *3 (D. Vt. Sept. 23, 2019).

       The Court reads Lisi’s Motion as requesting compassionate release based

on his own personal health issues; the procedural unreasonableness of his

present sentence; his good behavior while incarcerated; and his mother’s

health. (Motion 1-2). Proceeding on the first ground, Lisi has provided

documentation indicating that he is suffering from issues relating to a

maxillary cyst, which is affecting his vision and sense of smell; chronic asthma;

pain in his back, shoulders, and left arm; and chronic high blood pressure.

(Dkt. #217). Section 1B1.13 provides that a defendant can establish an

extraordinary and compelling reason if he is “suffering from a serious physical

or medical condition … that substantially diminishes the ability of the

defendant to provide self-care within the environment of a correctional facility

and from which he … is not expected to recover.” U.S.S.G. § 1B1.13, cmt.

n.1(A)(ii).

       The BOP has elaborated on what qualifies as a serious physical or

medical condition: It is when the defendant either has an “incurable

progressive illness or has suffered a debilitating injury from which he will not

                                        8
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 9 of 15



recover”; is “completely disabled, meaning the defendant cannot carry on any

self-care and is being totally confined to a bed or chair”; or is “capable of only

limited self-care and confined to a bed or chair more than 50% of waking

hours.” See United States v. Israel, No. 05 Cr. 1039 (CM), 2019 WL 6702522,

at *2 (S.D.N.Y. Dec. 9, 2019) (internal brackets, quotation marks, and ellipses

omitted) (quoting U.S. Dep’t of Justice, Fed. Bureau of Prisons, Program

Statement, OPI OGC/LCI, Number 5050.50, Jan. 17, 2019, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C.

§§ 3582 and 4205(g), at 5). Although the Court does not disbelieve that Lisi

experiences discomfort from his various maladies, Lisi has not met his burden

of showing that his present conditions so incapacitate him as to warrant a

reduction of his sentence. BOP’s guidance, read in conjunction with the

Application Notes to § 1B1.13, indicate that a defendant’s medical condition

must be one of substantial severity and irremediability, and Lisi has not shown

that he suffers from such conditions.

      The Court also rejects Lisi’s Motion insofar as it relies on the

improperness of his sentence or his rehabilitation. Although the Court has the

discretion to determine what qualifies as an extraordinary and compelling

reason, the Court believes that it would be both improper and inconsistent with

the First Step Act to allow Lisi to use 18 U.S.C. § 3582(c)(1)(A) as a vehicle for

claiming legal wrongs, instead of following the normal methods of a direct

appeal or a habeas petition. See Rivernider, 2020 WL 597393, at *4 (“To my

knowledge, nobody has suggested that the ‘extraordinary and compelling’

                                         9
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 10 of 15



standard can be satisfied by claims of legal error or other alleged wrongs that

are cognizable on direct appeal … or by means of a habeas corpus petition.”).

Additionally, Application Note 3 to § 1B1.13 expressly states that

“rehabilitation of the defendant is not, by itself, an extraordinary and

compelling reason for purposes of this policy statement.” Therefore, the Court

will not find that Lisi has raised an extraordinary and compelling reason for

compassionate release on either ground.

      However, the Court does find, on the record before it, that Charlotte Lisi’s

present health condition meets the standard of being an extraordinary and

compelling reason for reduction in sentence. Lisi, his mother, and numerous

others have provided evidence to the Court indicating that Mrs. Lisi is both

incredibly unwell, and has been for some time, and that whatever assistance

she is currently receiving from home health aides is inadequate. (Dkt. #203-

206, 217). Indeed, if Lisi and his advocates are to be believed, Mrs. Lisi has

been living in dire conditions. 6

      The Government argues that even if Mrs. Lisi were as unwell as Lisi

claims, “her health condition does not warrant the extraordinary relief

contemplated by § 3852(c)(1)(A),” because an ill parent does not fall within the

“Family Circumstances” category. (Gov’t Opp. 13). Relevantly, that category



6     Regarding the credibility of these accounts, the Court notes that it received a phone call
      on February 21, 2020, from a woman claiming to be Charlotte Lisi’s home health aide.
      The caller requested that Lisi be given an ankle monitor and permitted to return home.
      There is an obvious disconnect between Lisi’s portrayal of his mother’s aides as
      neglectful and uncaring (Dkt. #206), and this aide’s active effort to intercede with the
      Court on Lisi’s and his mother’s behalves. Nevertheless, the Court will accept, with
      caution, the evidence that has been provided to it that Charlotte Lisi is suffering greatly.

                                              10
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 11 of 15



provides that the following qualify as extraordinary and compelling reasons:

“(i) The death or incapacitation of the caregiver of the defendant’s minor child

or minor children. … (ii) [t]he incapacitation of the defendant’s spouse or

registered partner when the defendant would be the only available caregiver for

the spouse or registered partner.” U.S.S.G. § 1B1.13, cmt. n.1(C)(i)-(ii).

However, the Government’s argument ignores the fact that a court may find

that there exists an extraordinary and compelling reason other than those

specifically enumerated in the Application Notes to § 1B1.13. See Bucci, 409 F.

Supp. 3d at 2.

      The animating principle of the Family Circumstances category is that

there exists an extraordinary and compelling reason for release when the

defendant has a close family member who is completely unable to care for

himself or herself and for whom the defendant would be the only available

caregiver. Here, the Court has received evidence from several sources

indicating that Lisi is the only available caregiver for his mother, due to both

the apparent incompetence or neglect of her hired aides and her daughter’s

(Lisi’s sister’s) either inability or complete aversion to helping her. (See, e.g.,

Dkt. #203). “This Court sees no reason to discount this unique role simply

because the incapacitated family member is a parent and not a spouse.” Bucci,

409 F. Supp. 3d at 2. Therefore, the Court finds that, assuming the evidence

submitted to the Court is factually accurate, Lisi has shown an extraordinary

and compelling reason for compassionate release.




                                         11
      Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 12 of 15



      2.    The Sentencing Factors Weigh Against Lisi’s Motion

      Even though the Court has found that Lisi has met the basic criteria for

compassionate release, the Court’s inquiry is not yet over:

            The court confronted with a compassionate release
            motion is still required to consider all the Section
            3553(a) factors to the extent they are applicable, and
            may deny such a motion if, in its discretion,
            compassionate release is not warranted because
            Section 3553(a) factors override, in any particular case,
            what would otherwise be extraordinary and compelling
            circumstances.

Israel, 2019 WL 6702522, at *2. The relevant factors include (i) “the nature

and circumstances of the offense and the history and characteristics of the

defendant”; (ii) “the need for the sentence imposed [— (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just

punishment for the offense; (B) to afford adequate deterrence to criminal

conduct; (C) to protect the public from further crimes of the defendant; and

(D) to provide the defendant with needed educational or vocational training,

medical care, or other correctional treatment in the most effective manner]”;

(iii) “the need to avoid unwarranted sentence disparities among defendants

with similar records who have been found guilty of similar conduct”; (iv) the

sentencing guidelines; and (iv) “the need to provide restitution to any victims of

the offense.” Ebbers, 2020 WL 91399, at *6 (citing 18 U.S.C. § 3553(a)).

      The sentencing factors weigh heavily against the reduction of Lisi’s

sentence to time served. First, Lisi’s conduct was particularly egregious and

offensive. Not only did he defraud his victims of large sums of money, but he

also targeted and defrauded a widow trying to support two children on her
                                        12
      Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 13 of 15



own. Compounding that egregiousness is the fact that Lisi perpetrated this

fraud while offering his services as an attorney, and therefore using his

position to induce a level of trust that he may not otherwise have been able to

obtain. And it bears repeating that Lisi engaged in the offense for which this

Court sentenced him while he was on pretrial or presentencing release for three

other indictments. All of these facts, taken together, paint a portrait of a man

with little compunction about doing others harm.

      Second, granting Lisi time served would neither “afford adequate

deterrence to criminal conduct” nor “promote respect for the law.” 18 U.S.C.

§ 3553(a)(2)(A)-(B). As the Government notes, if Lisi was only serving Judge

Buchwald’s sentence, he would be due for release this month. (Gov’t Opp. 11).

Thus, Lisi has only just begun to serve the sentence imposed by this Court. If

the Court were to reduce its sentence to time served, it would in practical effect

mean that Lisi will have served no time at all for his most recent fraud. And

while Lisi argues that he was “over-sentenced,” the fact remains that this Court

gave Lisi a sentence well below the Guidelines range. Granting Lisi’s Motion

would render this Court’s sentence, and all its deterrent effect, a nullity.

      Third and finally, Lisi continues to accept no responsibility for his crimes.

The closest Lisi comes to contrition in his Motion is in saying that he made

“mistakes” from 2009 to 2012. (Motion 10). Otherwise, Lisi offers no

sentiments of remorse for his past conduct, and instead continues to argue

that he was “over-sentenced” and that there is no “justifiable reason” to keep

him in prison. (Id. at 2). Moreover, Lisi continues to challenge the punishment

                                        13
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 14 of 15



he has received through direct appeals, despite agreeing to appellate waivers in

both of his plea agreements. Instead of expressing contrition for his past

conduct and an understanding of the error of his ways, Lisi instead engages in

self-pity and pleas for mercy for his mother. The Court has no confidence that

Lisi has yet grappled with the magnitude of his errors, and does not believe

that any of the goals of sentencing would be served by granting him a sentence

of time served.

      The Court understands that Charlotte Lisi may be suffering, and it has

the deepest sympathy for her plight. When a defendant’s life intersects with

the criminal justice system, it affects everyone around that defendant,

including those who do not merit such punishment. But Brandon Lisi has

known of his mother’s declining health for the last ten years. He could have

devoted himself to planning for her care. Instead, he chose to devote his

energies towards a series of frauds for which he has to this day failed to

account for. Worse yet, Lisi has sought to capitalize on his mother’s woes by

proffering them as a basis for leniency, even as he continued — undeterred and

with evident disregard for Mrs. Lisi’s conditions — to engage in criminal

conduct. Compassionate release was not intended to reward such unrepentant

defendants, regardless of the circumstances they have, through their own

misdeeds, put their family members in. Lisi’s motion for compassionate release

is denied. 7


7     The Court also denies Lisi’s request for a reply brief, expressed in his second
      Declaration. (Dkt. #217). The Court has received a considerable amount of information
      from the parties already, and believes that a reply would only be duplicative.

                                           14
       Case 1:15-cr-00457-KPF Document 218 Filed 02/24/20 Page 15 of 15



                                     CONCLUSION

      For the reasons set forth in this Opinion, Lisi’s motion is DENIED. The

Clerk of Court is directed to terminate the motion at docket entry 200.

      SO ORDERED.

Dated: February 24, 2020
       New York, New York

                                                     KATHERINE POLK FAILLA
                                                    United States District Judge




  A copy of this Order was mailed by Chambers to:
   Brandon Lisi
   Inmate Reg. No. 62739-054
   Metropolitan Detention Center
   MDC-Brooklyn
   P.O. Box 329002
   Brooklyn, New York 11232




                                            15
